Title: To George Washington from William Heath, 13 December 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Decr 13th 1780
                        
                        On the receipt of the inclosed application from Mr Brooks, just before your arrival; I directed two Field
                            Officers from the Massachusetts Line, & one from Connecticutt Line, to make the survey—The Officer from the
                            Connecticutt Line was absent, the other two attended the service inclosed is their report.They inform me verbally that by
                            cutting & putting the parts of garments together, some good ones might be made from the damaged Cloathing—as for
                            instance—The forepart of a shirt & one sleeve may be good the other sleeve & back fit for nothing; parting
                            the two & throwing away one half would make a good shirt—The same is the case with the other articles, whether it
                            will be best to order the Clothier to have them overhawled & repaired, or sold, is submitted to your Excellencys
                            determination.
                        Yesterday Colonel Hazen informed me, that fifteen Prisoners of war had made their escape from the Provost at
                            Fish Kill, that it was supposed the Sentinels were bribed—The Sentinel & several of the guard are confined, in
                            order to tryal—It is really very unaccountable, that so many Prisoners have, at one time & another, made their
                            escape from that Provost—If our finances would admit of it, a better place of security I beleive is necessary—As soon as
                            it was known that the Prisoners had escaped, notice was given to all the out Guards & Patroles if possible to
                            apprehend them. I have the honor to be with the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Sir,
                                Newburgh Decr 4th 1780.
                            
                            I am directed by the Clothier General to make sale of Sundry damaged Clothing that is in store to raise
                                Some money for the difraying incidental Expences in the Department; and for that purpose to apply to you for two field
                                Officers to examine and condemn such Articles as may be unfit for service. I beg therefor you will be kind enough to
                                appoint two officers for the above purpose, & let them attend at my quarters as soon as may be convenient. I
                                am, Sir, Very respectfully, your Most Obedt & Very humble Servt
                            
                                D. Brooks
                                Dep. Clo. Gen.
                            
                        
                        
                     Enclosure
                                                
                            
                                West Point 11th Decr 1780
                            
                            Return of Damaged Cloathing in the Public Store at Newburgh December 8th 1780.
                            viz.
                            Fifty nine Coats
                            One hundred and thirty eight Vests
                            One hundred & six pr Woolen Breeches
                            Five hundred shirts
                            Fifteen pair Officers shoes
                            Four hundred and fifty seven pair common shoes
                            Five pair Morgusons
                            Ninety five pair Hose
                            Two hundred & eighty seven Linen Overhalls
                            Fifty Three pair Linen Gaiters
                            Three Hunting shirts
                            Fourteen pieces of Linen
                            Agreeable to General Orders of the 6th Inst. we the subscribers proceeded to New Burgh and found the
                                above Articles of Cloathing damaged.
                            
                                J. Greaton Coll
                                Nathl Winslow Majr
                            
                        
                        
                    